Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entry
Applicant’s response to the Office Action dated 11/10/21 is acknowledged (paper filed 2/10/22). In the response filed therein claim 1 was canceled and new claims 2-25 were added. Currently claims 2-25 are pending and under consideration. 
2. 	Rejections and/or objections of record not reiterated herein have been withdrawn.
Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  For example, see the specification page 24-25 and 34-40. Therefore, unless the Examiner on form PTO-892 or Applicant on form PTO-1449 has cited the references they have not been considered.
4.  	The information disclosure statement filed 2/9/22 has been considered as to the merits before Final Action. 




S NESSESITATED BY AMENDMENTS
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-9, 11-12, 14-21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (PLOS ONE, May 2013, Vol.8, Issue 5, e63056, pages 1-10) in view of Zeynep Eroglu (Personalized medicine in Oncology, April 2014, Part I) and further in view of Llosa et al. (Journal of Clinical Oncology, 2014, Vol.32, No.15_Suppl., pages 3620-3620, published online 5/20/14).
Lu et al. teach that widespread MSI (microsatellite instability) usually indicates mismatch repair deficiency (MMRD), which can cause accumulation of mutations in cancer-related genes and lead to carcinogenesis and tumor progression. In fact, MSI is frequently observed in several types of cancer, most notably in colon cancer and prostate cancer (claims 12 and 24). Page 1, 1st column, 2nd paragraph. Lu et al. disclose a method that improves the sensitivity of MSI detection by incorporating all detectable microsatellites across the genome via RNA-Sequencing (claims 9 and 21). The method is postulated to be sensitive, does not require a matched germline control, and can be applied to cancer cell lines. Page 2, 1st column, 1st paragraph. The cancer cell lines that were evaluated included prostate cancer and gastric cancer (claims 11, 12, 23, and 24). See Table 1. 

Lu et al. differ from the instant invention in not specifically administering pembrolizumab for in vivo treatment of cancer patients.
However, Zeynep Eroglu disclose that Pembrolizumab is a humanized monoclonal antibody against the immune checkpoint receptor programmed death-1 (PD-1) which exhibits antitumor activity in multiple tumor types, has high affinity for the PD-1 receptor, and strongly inhibiting binding of both PD-L1 and PD-L2, when administered to patients with cancer refractory to prior therapies. The clinical trials of Pembrolizumab are discussed in Table 2 including a phase 2 trial with 3 arms including microsatellite instability (MSD-positive colon cancer, MSI-negative colon cancer, and patients with other MSI-positive cancers (NCT01876511).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer pembrolizumab as an antitumor treatment relative to MSI or MMR for cancer patients because Zeynep Eroglu taught that Pembrolizumab is a humanized monoclonal antibody against the immune checkpoint receptor programmed death-1 (PD-1) which exhibits antitumor activity in 

multiple tumor types, has high affinity for the PD-1 receptor, and strongly inhibiting binding of both PD-L1 and PD-L2, when administered to patients with cancer refractory to prior therapies. 
Lu et al. in view of Zeynep Eroglu et al. differ from the instant invention in not teaching a comparison with a reference patient that has a tumor that does not exhibit a MSI-high or a MMR deficiency status.
Llosa et al. teach analysis procedures that involve colorectal cancer (CRC) with microsatellite instability (MSI). The reference found colorectal cancer (CRC) with microsatellite instability (MSI) associated with a favorable prognosis independent of classic clinical prognostic factors. MSI CRC has been characterized by an intense immune infiltration which was assumed to be related to a high density of mutations creating numerous neoantigens. Llosa et al. compares the nature of inflammation in MSS (microsatellite stable) and MSI CRC specimens to identify biomarkers which could guide therapeutic interventions and reports that MSI samples had a greater expression of IFN-g-driven immune checkpoints such as PD-1 and PD-L1 suggesting that the high density of infiltrating CTL and IFNg stimulate mechanisms of adaptive immune resistance in MSI tumors. 
Llosa et al. concludes that the expression of PD-L1 could be targeted to enhance clinical benefit and be predictive of response to immune checkpoint inhibitors.   




It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to compare the MSI-high colorectal patients treated with anti-PD-1 antibody as exemplified by Lu et al. in view of Zeynep Eroglu with a MSS colorectal patient (reference patient with a tumor that does not exhibit a MSI-high or a MMR deficiency status) as taught by Llosa et al. because Llosa et al. found that the comparison of the nature of inflammation in MSS (microsatellite stable) and MSI CRC specimens could identify biomarkers which can guide therapeutic interventions and reports that MSI samples had a greater expression of IFN-g-driven immune checkpoints such as PD-1 and PD-L1 suggesting that the high density of infiltrating CTL and IFNg stimulate mechanisms of adaptive immune resistance in MSI tumors. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to compare the MSI-high colorectal patients treated with anti-PD-1 antibody as exemplified by Lu et al. in view of Zeynep Eroglu with a MSS colorectal patient (reference patient with a tumor that does not exhibit a MSI-high or a MMR deficiency status) as taught by Llosa et al. because Llosa et al. found that the comparison of the nature of inflammation in MSS (microsatellite stable) and MSI CRC specimens could identify biomarkers which can guide therapeutic interventions and reports that MSI samples had a greater expression of IFN-g-driven immune checkpoints such as PD-1 and PD-L1 suggesting that the high density of infiltrating CTL and IFNg stimulate mechanisms of adaptive immune resistance in MSI tumors.


. 

7.	Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (PLOS ONE, May 2013, Vol.8, Issue 5, e63056, pages 1-10) in view of Zeynep Eroglu (Personalized medicine in Oncology, April 2014, Part I) and Llosa et al. (Journal of Clinical Oncology, 2014, Vol.32, No.15_Suppl., pages 3620-3620, published online 5/20/14) and further in view of Durie et al. (Journal of Clinical Oncology, 2011, Vol.29, No.4_Suppl,pages 392, published online 2/1/11). 	
Please see Lu et al. in view of Zeynep Eroglu and Llosa et al. as set forth above.
Lu et al. in view of Zeynep Eroglu and Llosa et al. differ from the instant invention in not specifically teaching DNA markers for MSI-high.
However, Durie et al. disclose that treatment of patients with the underlying defect in hereditary non-polyposis colon cancer (HNPCC) could be improved by screening every colon cancer for the phenotypic expression of the MMR defect by immunohistochemistry (IHC) and/or an assay for microsatellite instability (MSI) using five mononucleotide repeat markers namely BAT-25, BAT-26, NR-21, NR-24 and MONO-27. 



One skilled in the art would have been motivated to analyze DNA markers to improve cancer treatment as taught by Durie et al. 
Please note: examiner was unable to ascertain if the instant claims were restricted from
a previous application. Applicant is invited to shown evidence of such a restriction requirement.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the "right to exclude" granted by a patent
and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be
used to overcome an actual or provisional rejection based on a nonstatutory double
patenting ground provided the conflicting application or patent is shown to be commonly
owned with this application. See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may signa terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
9.	Claims 2-25 are rejected under the judicially created doctrine of
obviousness-type double patenting as being unpatentable over claims 1-28 of US
Patent #10,934,356.
The instant invention and US Patent #10,934,356 are drawn to methods for
treating cancer in a patient in need thereof, wherein the patient has been determined to
have a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch
repair (MMR) deficiency status, comprising administering an effective amount of
pembrolizumab to the patient; wherein the patient exhibits an outcome that is improved
as compared to a corresponding outcome that would be observed in a reference patient
that has been administered the pembrolizumab, wherein the reference patient has a
tumor that does not exhibit a MSI-high or a MMR deficiency status; and wherein the
patient has received a prior cancer therapy drug.

Therefore the claims of US Patent No. 10,934,356 read on the same sample
population, administer the same pembrolizumab compositions, and measure the same
effect. Accordingly, the instant method is encompassed by the claims in US Patent
#10,934,356. The methods are not patentably distinct.
10.	Claim 2-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-23 of copending Application No. 17/131,326. 
The instant invention and copending Application No. 17/131,326 are drawn to methods for treating cancer in a patient in need thereof, wherein the patient has been determined to have a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status, comprising administering an effective amount of pembrolizumab to the patient; wherein the patient exhibits an outcome that is improved as compared to a corresponding outcome that would be observed in a reference patient that has been administered the pembrolizumab, wherein the reference patient has a tumor that does not exhibit a MSI-high or a MMR deficiency status; and wherein the patient has received a prior cancer therapy drug.
	The claims read on the treatment of cancer. As supported by the specification the broad term “cancer” encompasses various types of cancers including the ones recited in the instant claims 11-13 and 23-25 (and other than colorectal cancer).

This is a provisional nonstatutory double patenting rejection.

11.	Claim 2-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of copending Application No. 17/131,328. 
The instant invention and copending Application No. 17/131,328 are drawn to methods for treating cancer in a patient in need thereof, wherein the patient has been determined to have a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status, comprising administering an effective amount of pembrolizumab to the patient; wherein the patient exhibits an outcome that is improved as compared to a corresponding outcome that would be observed in a reference patient that has been administered the pembrolizumab, wherein the reference patient has a tumor that does not exhibit a MSI-high or a MMR deficiency status; and wherein the patient has received a prior cancer therapy drug.
	The claims read on the treatment of cancer. As supported by the specification the broad term “cancer” encompasses various types of cancers including the ones recited in the instant claims 11-13 and 23-25 (and other than colorectal cancer).


This is a provisional nonstatutory double patenting rejection.

12.	Claim 2-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 24-25, and 27-30 of copending Application No. 17/131,339. 
The instant invention and copending Application No. 17/131,339 are drawn to methods for treating cancer in a patient in need thereof, wherein the patient has been determined to have a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status, comprising administering an effective amount of pembrolizumab (or an anti-PD-1 antibody) to the patient; wherein the patient exhibits an outcome that is improved as compared to a corresponding outcome that would be observed in a reference patient that has been administered the pembrolizumab, wherein the reference patient has a tumor that does not exhibit a MSI-high or a MMR deficiency status; and wherein the patient has received a prior cancer therapy drug.
	The claims read on the treatment of cancer. As supported by the specification the broad term “cancer” encompasses various types of cancers including the ones recited in the instant claims 11-13 and 23-25 (and other than colorectal cancer).


This is a provisional nonstatutory double patenting rejection.

13.	Claim 2-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-25 of copending Application No. 17/131,656. 
The instant invention and copending Application No. 17/131,656 are drawn to methods for treating cancer in a patient in need thereof, wherein the patient has been determined to have a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status, comprising administering an effective amount of pembrolizumab to the patient; wherein the patient exhibits an outcome that is improved as compared to a corresponding outcome that would be observed in a reference patient that has been administered the pembrolizumab, wherein the reference patient has a tumor that does not exhibit a MSI-high or a MMR deficiency status; and wherein the patient has received a prior cancer therapy drug.
	The claims read on the treatment of cancer. As supported by the specification the broad term “cancer” encompasses various types of cancers including the ones recited in the instant claims 11-13 and 23-25 (and other than colorectal cancer).


This is a provisional nonstatutory double patenting rejection.
Response to Arguments
14. 	Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because new claims 2-25 have been added and new grounds of rejections are presented herein. 

15.	For reasons aforementioned, no claims are allowed.
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lisa V. Cook
Art Unit 1642
571-272-0816
3/21/22

/LISA V COOK/Primary Examiner, Art Unit 1642